El Juez Asociado Sr. "Wole,
emitió la opinión del tribunal.
En la demanda presentada en este easo se alega entre otras cosas, que los demandantes eran los únicos y univer-sales herederos de Antonio Boses Bisbal; que en 27 de mayo de 1889 y mediante una escritura pública, el referido Anto*597nio Eoses Bisbal adquirió la finca número 855 a título de compra a Bamona Balseiro Macías, siendo la descripción de dicha finca la siguiente: Finca rústica radicada en el tér-mino municipal de Areeibo, barrio del Islote, cuyo nombre lleva, sitio de La Burrada, que mide más o menos 390 cuer-das de terrenos de pastos y cortadera, encierra una casa para habitación, y colindando al norte-con la ribera marítima; al sud con el Caño de Tiburones; al saliente con tierras de José Manuel Alvarez, y al poniente con las de Gregorio Pas-toriza. Que por traspasos sucesivos y transferencias de título adquirieron los demandantes de José Manuel Alvarez y Alvarez la finca situada hacia la parte este de la finca 855 que ya se ha descrito, siendo la descripción de la segunda finca rústica la siguiente: Finca radicada en el barrio del Islote, del término municipal de Areeibo, constante de 156 cuer-das y una fracción, colindante por el norte con el camino de Palmas Altas; por el sur con el Caño de Tiburones; por el este con tierras de Joaquín de Santiago, y por el oeste con otras tierras de Antonio Eoses, o sea la finca descrita ante-riormente, cuya segunda finca lleva el número 1504.
Alegan además los demandantes que adquirieron una ter-cera finca que lleva el número 1644, cuya descripción es la siguiente: Finca rústica radicada en el Barrio del Islote del término municipal de Areeibo, constante de 150-cuerdas, colindante al norte y este con tierras de Nicolasa Colón;' al sud con el Caño de Tiburones; y al oeste con tierras del mismo predecesor en título de los demandantes, o sea Antonio Eoses Bisbal, siendo la finca la número 1504 arriba descrita. La demanda sigue expresando que estas tres fin-cas se encuentran contiguas unas a otras y contituyen un solo cuerpo de tierra bajo la siguiente descripción, a saber: finca rústica radicada en el Barrio del Islote, lugar de La Burrada, del término municipal de Areeibo, constante de 696 cuerdas con 60 céntimos, colindantes por el norte, con la ribera marítima, el camino de Palmas Altas o Barceloneta *598y tierras de Nicolasa Colón; por el snd con el Caño de Tibu-rones y por el oeste, con tierras de Gregorio Pastoriza.
La alegación octava de la demanda, es la de que. los de-mandantes son los dueños de la referida finca y la fian po-seído quieta, pacífica y totalmente con buena fe y justo título, por un término no interrumpido que excede de 15 años basta el día 4 de junio de 1910.
En el párrafo noveno se alega que el día 4 de junio, 1910, el Fiscal de la Corte de Distrito de Arecibo sin título legal alguno penetró en la finca de los demandantes acom-pañado de varias personas más y. después de marcar con varios puntos sobre el terreno una línea que corriendo en dirección de este a oeste divide la finca aproximadamente por su mitad, ocupó en nombre de El Pueblo de Puerto Eico la porción de terreno comprendida entre dicba línea y el Caño de Tiburones, y despojando de ella a los demandantes, puso en posesión de la misma a Wenceslao Borda en representa-ción de dicbo Pueblo de Puerto Pico, ordenando a los allí presentes no lo inquietasen en dicba posesión.
Alegaron entonces los demandantes que algunos días des-pués del referido 4 de junio, varios operarios bajo las órde-nes de Wenceslao Borda levantaron una cerca de madera y alambre sobre la línea trazada por el Fiscal, dejando con ella completamente dividida la finca de los demandantes, e impidiendo en absoluto a éstos el uso y difrute de la por-ción de terreno comprendida entre la cerca y el Caño de Tiburones; que la citada porción de finca de que ban sido despojados los demandantes comprende una superficie de 435 cuerdas y una fracción de terreno firme, cultivado en parte y el resto de monte y de pastos, en cuya última parte de pastos se encontraban pastando varias reses vacunas al ocurrir el despojo de referencia, siendo las colindancias de dicba porción despojada las siguientes: al norte el resto de la finca de los demandantes, de la cual separa la cerca a que se contrae la precedente alegación; al este, tierras de Basilio Beyes antes de Juan José Tirado y anteriormente *599de Juan Bautista Salicrup; al sud el Caño de Tiburones, y al oeste con dicho caño y tierras de Gregorio Pastoriza. Los demandados negaron todas las alegaciones esenciales con-tenidas en la demanda.
La corte inferior después de hacer referencia a los pre-cedentes hechos sostiene en su opinión que los terrenos cu-biertos por las aguas del Caño de Tiburones, o Laguna, son de dominio público mientras no se justifique que pertenez-can a alguna persona, o que han pasado a ser propiedad particular por los medios que las leyes establecen. Continúa la opinión sosteniendo, que de acuerdo con el reglamento publi-cado en abril de 1884, son terrenos realengos, todas las tie-rras que no tengan dueños legítimos o lo que es lo mismo,, que no hayan pasado nunca al dominio privado, que por virtud del artículo 8o. del Tratado de Paz, toda la propiedad que entonces pertenecía a la Corona de España pasó a Ios-Estados Unidos y a su vez los Estados Unidos cedieron estas propiedades a El Pueblo de Puerto Rico.
Sentados estos hechos como premisas, la corte pasa en-tonces a examinar si alguno de estos terrenos que reclaman los demandantes estaba incluido dentro del perímetro de las tierras pertenecientes a la Laguna o Caño de Tiburones. La corte consideró en vista de la prueba, que la mayor parte de las 435 cuerdas que trataban de reivindicarse no era terreno firme sino húmedo o terreno pantanoso. La prueba en ver-dad demuestra que una gran parte de la finca de los demanr dantes se compone de cortadera y poyales, habiéndose admi-tido que cortadera y poyales son plantas que crecen únicar mente en los terrenos pantanosos o sitios húmedos. La corte expresa en su opinión que la prueba presentada por los de-mandantes y demandados en el presente caso la llevó a la conclusión de que las fincas en litigio sino todas, por lo me-nos la mayor parte de ellas, pertenecían a El Pueblo de Puerto Rico; que todas las fincas inundadas por las aguas; del caño son de dominio público, demostrando la prueba del *600demandádó que la cerca se había puesto en la línea divisoria ¡éntre la finca inundada y el terreno seco o firme.
Cita el juez la opinión de la Corte Federal en el caso de Marcelis v. Graham, 5 Federal Reports, 423, para demos-trar la naturaleza del Caño de Tiburones y su situación y qu.e todos los terrenos inundados pertenecían a El Pueblo de'Puerto Rico.
No creemos que sea necesario seguir a la corte en todos sus razonamientos. Se ha demostrado de modo evidente que las fincas que se dice que han formado parte de la laguna pri-mitiva o caño, pertenecen a El Pueblo de Puerto Rico; pero no creemos que debe inferirse de esto que porque existiera anteriormente una laguna que cubría una gran parte entre Arecibo y Bareeloneta, y que algunas de sus aguas se han retirado, o porque una parte considerable de los terrenos pantanosos en esa región estuvieron una vez cubiertos de agua del canal o lago, que los terrenos pertenecientes a El Pueblo de Puerto Rico comprenden necesariamente todos y cada uno de estos sitios pantanosos o lugares húmedos que se encuentran en la vecindad. Puede que a veces el canal se-haya salido de madre y que haya continuado así debido a las condiciones de la marea y dando esto por resultado que algunos terrenos que antes eran firmes se hayan convertido en pantanosos y que en ellos hayan podido crecer poyales y cortaderas; y según la prueba tampoco estamos satisfechos de que algún ingeniero en el año 1908 o con anterioridad a esa fecha hiciera una mensura y plano de los terrenos que estaban comprendidos en el Caño de Tiburones. Nunca se demostró que dicho plano o cálculo fuera otra cosa sino la opinión del ingeniero que hizo la mensura; ni se presentó ningún mapa o plano que demostrara la extensión precisa de la laguna.
• Creemos sin embargo que la sentencia en este caso tendrá que confirmarse por otros fundamentos y algunas de nues-tras consideraciones están conformes con la opinión de la Córte inferior. Los demandantes demostraron que estaban *601en posesión por lo menos de una parte de la finca qne recla-man y qne una parte de la misma estaba cultivada desde bacía algunos años; pero no estamos convencidos de qne los títnlo's qne ellos ban presentado en este caso incluyan o com-prendan las tierras qne reclaman. Parece qne existía alguna probabilidad acerca de qne sns fincas se extendían al sur de la cerca a qne se refieren los demandados, pero los títulos y la prueba no demuestran con la certeza que requiere un pleito de esta clase,, la verdadera colindancia del sur de dichas fin-cas que ahora reclaman. Hay testigos que expresan que la colindancia del sur es el actual canal o corriente del llamado Caño de Tiburones, cuya corriente se ha dicho que es de unos 7 u 8 metros de ancho, pero esta supuesta prueba que ha sido dada principalmente por los testigos de los demandan-tes es en su mayor parte una mera afirmación. Los testi-gos expresan que la finca llegaba hasta la corriente o canal; no dicen de donde obtuvieron este conocimiento ni tampoco demuestran que la descripción de la finca contenida en los títulos comprendiera actualmente la finca hasta el canal o corriente. Convenimos con la corte sentenciadora en que la palabra “caño” no se ha limitado solamente al canal o co-rriente actual de 7 u 8 metros.
Además, no se ha formulado alegación clara y concreta acerca de la colindancia del este de la finca de los deman-dantes. En la finca número 1644 que es la que está más hacia el este de las tres fincas que formaban el conjunto, apa-rece Nicolasa Colón al norte y al este y no hay prueba alguna que demuestre exactamente a qué distancia se encontraba Nicolasa Colón de Pastoriza al oeste. La prueba demuestra, y lo admiten los demandados, que Gregorio Pastoriza es la colindancia del oeste de las fincas de los demandantes, según aparece de sus títulos, que se encuentran inscritos en el regis-tro. También admiten los demandados que la colindancia del norte de las fincas número 855 y 1504 están bien fijadas; pero impugnan la situación de la finca número 1644 y alegan que los demandantes no han descrito de modo claro la sitúa-*602ción de la finca número 1644 con respecto a las otras dos. La descripción demuestra que la finca 1644 era contigua a la otra de Boses, siendo la prueba muy vaga con respecto al lugar y forma en que tales fincas eran contiguas. Sin embargo, aun suponiendo que fuera contigua o que en parte se encontrara en línea recta con las otras dos porciones de la finca, su extensión actual en la parte este no se fia demostrado. No aparece de las descripciones la forma de las determina-das porciones de la finca que constituyen la finca total que se reclama, o si ésta es rectangular o en forma de cuadrilá-tero, ni se trató de demostrar la forma de toda la propiedad. De ninguna de las inscripciones apareció la longitud de las líneas que forman los lados de las parcelas o de la finca que se reclama. Según toda la prueba demuestra, la finca en su totalidad puede extenderse indefinidamente hacia el este y estar toda situada al norte de la cerca colocada por los demandados.
Existe además alguna dificultad con respecto al lindero del oeste de la finca que se alega que los demandados retie-nen. Expresan los demandantes que tienen al oeste a Gregorio Pastoriza, pero este último al declarar como testigo hizo manifestaciones de gran consideración, con las que trató de demostrar que ninguna parte de su finca se encontraba al oeste de la porción que se alega fué despojada a los de-mandantes y que su finca se encuentra solamente al oeste dé-los terrenos de los cuales estaban todavía en posesión los demandantes. Los demandantes no determinaron clara y terminantemente el lindero del oeste y si Gregorio Pastoriza es la colindancia del oeste, los terrenos de los demandantes no pueden extenderse hasta el sur según ellos alegan.
Además, los demandantes poco o nada han ofrecido para probar el número de cuerdas que en realidad les queda aún y que están al norte de la palizada. De una mensura o exa-men podría conocerse el número exacto de cuerdas de terreno que quedan así como sus actuales colindancias. Sin tal prue-ba no puede quedar excluida la suposición de que los terre-*603nos de los demandantes pudieran tener una amplia exten-sión hacia el este.
Según ya hemos indicado se presentó prueba con la que se trató de demostrar que los demandantes estaban en po-sesión por lo menos de una parte del terreno que reclaman. Si hubieran establecido oportunamente una acción poseso-ria es posible que hubieran alcanzado algún éxito, pero en un pleito sobre reivindicación como éste, el demandante está obligado a determinar de modo preciso el terreno que recla-ma y luego presentar su prueba para establecer su título. Entendemos que el demandante dejó de cumplir con este requisito, por lo que no puede ponérsele en posesión de la finca que reclama.
La sentencia debe confirmarse.

Confirmada,.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, del Toro y Aldrey.